Citation Nr: 1013239	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for residuals, tear of 
right hamstring.

2. Entitlement to service connection for degenerative disc 
disease at L5-S1.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The appellant served in the Army National Guard from October 
1980 to April 1981, had reserve service from April 1981 to 
July 1986, and was on active duty for training (ACDUTRA) 
from May 19, 1984 to June 2, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied the appellant's claims of 
entitlement to service connection for residuals, tear of 
right hamstring, and degenerative disc disease at L5-S1.  
The appellant perfected a timely appeal of this 
determination to the Board.  

In May 2006, the appellant appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The appellant's testimony on that occasion has been 
transcribed and associated with his claims file.  This claim 
was previously before the Board and remanded in August 2007.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
appellant has been diagnosed with residuals, tear of right 
hamstring.

2.  There is competent medical evidence that the appellant's 
current degenerative disc disease at L5-S1 is casually 
related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, tear 
of right hamstring are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  The criteria for service connection for degenerative 
disc disease at L5-S1 are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

This notice must be provided prior to the initial decision 
on a claim for VA benefits.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by a 
subsequent content-complying notice and readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the adjudication of the issues on appeal in this 
case, the appellant was provided VCAA notice in October 
2002.  This letter informed the appellant of the types of 
evidence not of record needed to substantiate his claims and 
also informed him of the division of responsibility between 
the appellant and VA for obtaining the required evidence.  
In addition, in December 2009, the RO sent the appellant a 
letter that explained how disability ratings and effective 
dates are assigned, as required by Dingess, with a 
subsequent readjudication in a February 2010 SSOC.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  The service treatment records, VA 
medical records, records, private medical records, and 
statements and testimony of the appellant have been 
associated with the record.  The appellant has been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

II.  Pertinent Laws and Regulations 

Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the 
Armed Forces performed by Reserves for training and full-
time duty as members of the Army National Guard or Air 
National Guard of any State.

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

A.  Residuals, tear of right hamstring

The appellant's service medical records reflect that in May 
1984, the appellant was treated for a torn right hamstring 
after falling into a hole.  There is no history of receiving 
nor requiring treatment for this condition since his 
discharge from active military service.  At the August 2009 
VA examination, the appellant had no complaints of pain, 
swelling, or stiffness of the right lower limb or knee.  The 
appellant denied any recent treatment for the prior injury 
involving the right hamstring muscle.  Testing of the 
hamstring muscles of the right knee showed that the 
appellant had no pain of the muscle mass and could flex the 
knee.  The tendons were intact and there was no soft tissue 
swelling or edema of the hamstring muscles.  There was no 
evidence of prior injury to the hamstring muscles of the 
right lower extremity.  The examiner found that the 
appellant had a healed partially torn right hamstring 
musculature without residuals.  The examiner opined that the 
appellant had sustained an injury to the hamstring of the 
right lower extremity in 1984.  Physical examination 
indicated a physiological normal lower right extremity 
without evidence of residuals from the in-service torn right 
hamstring musculature.  

As stated above, in order to establish a service connection 
for the claimed disorder, there must be medical evidence of 
a current disability.  A diagnosed identifiable underlying 
malady or condition is needed to constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
confirmed diagnosis of residuals, tear of right hamstring, 
meaning medical evidence showing the Veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well-settled on this point. In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service 
connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

In addition to the medical evidence, the Board has 
considered the appellant's statements; however, none of this 
evidence provides a basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant is not shown to 
be other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value. 

For the reasons provided above, the preponderance of 
evidence is against the appellant's claim.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

B.  Degenerative disc disease at L5-S1

With respect to the appellant's claim of service connection 
for degenerative disc disease at L5-S1, the appellant 
testified at his May 2006 hearing that the in-service event 
that caused his in-service right hamstring tear also caused 
his degenerative disc disease.  

Here, there is medical evidence of a current disability as 
the August 2009 VA examiner diagnosed the appellant with 
degenerative disc disease of the lumbar spine with left 
radiculitis.  In addition, during a September 2003 VA 
examination the appellant was assessed as having low back 
pain secondary to degenerative disc disease at L5-S1.  There 
is also medical and lay evidence of the in-service 
incurrence of the injury.  A May 1984 service treatment 
record shows that the appellant sustained an injury to the 
right hamstring.  While the service treatment records do not 
indicate an injury to the lumbar spine occurred with respect 
to that incident, the appellant testified at the May 2006 
Board hearing that he has had problems with his back since 
the time of that injury.  Thus, even though service 
treatment records are negative for treatment of degenerative 
disc disease or any back condition, the record reflects 
competent evidence that the appellant suffered an event in 
service, and evidence, in the form of the appellant's 
testimony, of continuity of pain and other symptoms capable 
of lay observation.  

With respect to whether there is medical evidence of a nexus 
between the claimed in-service injury and the current 
disability, the August 2009 VA examiner opined that based on 
the medical evidence, the appellant's history of low back 
pain after sustaining a fall with radiating pain, that the 
appellant's present low back condition/disorder is at least 
as likely as not (50/50 probability) caused by, or as a 
result of, and/or aggravated by the injuries the appellant 
sustained in his May 1984 injury.  With no evidence to the 
contrary on the issue of medical causation, the Board finds 
this probative medical opinion to satisfy the nexus 
requirement.  

Thus, resolving all doubt in the appellant's favor, given 
that the only medical evidence on the question of whether 
the appellant's degenerative disc disease is related to his 
in-service injury-is favorable to his claim, the Board 
concludes that service connection for degenerative disc 
disease is warranted.  


ORDER

Entitlement to service connection for residuals, tear of 
right hamstring, is denied.  

Entitlement to service connection for degenerative disc 
disease at L5-S1 is granted.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


